Opinion issued July 25, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00737-CV
                            ———————————
                          IN THE MATTER OF A.J.C.



     On Appeal from the County Court of Law No. 3 and Probate Court
                         Brazoria County, Texas
                      Trial Court Case No. JV21964


                          MEMORANDUM OPINION

      The appellant has filed a notice requesting dismissal of his appeal, which we

construe as a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No other

party has filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c). Further, although the motion does not include a certificate of
conference, more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman




                                         2